Citation Nr: 1001471	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability by reason of service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to 
August 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from both an August 2005 rating decision 
and a November 2005 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In pertinent part of the August 2005 rating 
decision, the RO denied entitlement to TDIU.  In the November 
2005 rating decision, the RO continued the earlier denial.

The Veteran testified at the RO before the undersigned 
Veteran Law Judge in November 2009.  The Veteran also 
testified before a Decision Review Officer (DRO) in October 
2007.  

At the November 2009 Board hearing the Veteran submitted 
additional evidence with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is currently in receipt of a combined 80 percent 
disability rating.  His service-connected disabilities are 
Type II diabetes mellitus (rated as 20 percent disabling 
effective March 6, 2003); peripheral neuropathy of the right 
lower extremity associated with Type II diabetes mellitus 
(rated as 10 percent disability effective March 6, 2003); 
peripheral neuropathy of the left lower extremity associated 
with Type II diabetes mellitus (rated as 10 percent 
disability effective March 6, 2003); nephropathy with 
hypertension associated with Type II diabetes mellitus (rated 
as 30 percent disabling effective December 1, 2007); and 
posttraumatic stress disorder (PTSD) with depression and 
alcohol abuse (rated as 50 percent disabling effective 
October 23, 2007).  Therefore, the Board finds that under 38 
C.F.R. § 4.16(a) the Veteran meets the threshold rating 
criteria for TDIU.

Since the Veteran meets the threshold rating criteria under 
38 C.F.R. § 4.16(a) a determination needs to be made as to 
whether the Veteran is unable to secure or follow a 
substantially gainful occupation because of his service-
connected disabilities.  The Board notes that a TDIU was 
previously denied in part based on a May 2005 VA examination, 
during which the examiner determined that there was no 
evidence that the Veteran's service-connected diabetes 
mellitus would impair his ability to work or do any labor 
job.  

The Board finds that the May 2005 examination is insufficient 
to use to determine whether a TDIU is now in order because 
this examination did not take into account all of his 
service-connected disabilities.  Since May 2005, the Veteran 
has been granted service connection (with a 50 percent 
rating) for PTSD.  A new examination is in order. 

The Board notes that in a November 2007 VA PTSD examination, 
the examiner found that the Veteran had the capacity for 
simple routine work but, that given his difficulties relating 
to others, his contact with the general public, fellow 
coworkers, and supervisors would need to be limited.  The VA 
examiner did not opine as to whether the Veteran is precluded 
from employment due to all of his service-connected 
disabilities.  

The Veteran should be afforded a new VA examination to 
ascertain whether or not his service-connected disabilities 
are productive of such industrial incapacity as to preclude 
the Veteran from performing all forms of substantially 
gainful employment consistent with his educational and work 
background.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  Based 
on the Veteran's response, the RO should 
assist him in obtaining any additional 
evidence identified, following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

2.  The Veteran should be afforded a VA 
examination to determine the extent of 
his service-connected disabilities and to 
arrive at an opining as to whether they 
preclude him from performing all forms of 
substantially gainful employment.  The 
entire claims file must be made available 
to the examiner, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran's service-connected disabilities 
(Type II diabetes mellitus, peripheral 
neuropathy of the left and right lower 
extremities, nephropathy with 
hypertension, and PTSD) are productive of 
an overall level of industrial incapacity 
that is so severe as to prevent the 
Veteran from performing all forms of 
substantially gainful employment 
consistent with his educational and 
occupational experience.  The Board notes 
that neither the Veteran's age nor his 
non-service-connected disabilities should 
be considered.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC 
(Supplemental Statement of the Case) and 
provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  
						
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009). 


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

